Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites the limitation of: “the computer program product comprising a computer readable storage medium having program instructions embodied therewith”. In the other hand, the specification states: “Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network”, (see Applicant’s specification: Par. 0094). As can be seen from the specification, the  computer readable storage medium is not limited to physical devices (Rom, Ram ...etc.) and includes a signal carrier wave; and a “signal”, “carrier wave”, or “transmission medium” are deemed non-statutory.  
As remedy, the Examiner suggests amending the claim 15 to reflect such as: “the computer program product comprising a non-statutory computer readable storage medium having program instructions embodied therewith”, to be consistent with the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, (US-PGPUB 2013/0166711) in view of Hogg et al, (US-PGPUB 2016/0042621).

In regards to claim 1, Wang discloses a method for an active commissioning system for video analytics (VA) of video surveillance, (see at least: Fig. 6, and Par. 0018), the method comprising: 

receiving, at a VA processor, a parameter set from a cloud resource, wherein the parameter set is used for video analytics, (see at least: Par. 0037, the scene analyzer can describe an object with its color, location in the scene, time stamp, velocity, size, moving direction, [i.e., receiving, by the scene analyzer, one or more parameter set, which is used for video analytics]); 
processing the video sequence, using the VA processor, by selecting subparts of the video sequence as events, wherein the events are detected based on the parameter set used by the VA processor, (see at least: Par. 0037, within the intelligent cameras/encoders, a video analytics algorithm is utilized as a scene analyzer to detect and track objects in the scene and generate metadata to describe the objects and their events, implicitly based on the one or more parameter set such as, a color, location in the scene, time stamp, velocity, size, moving direction);
generating a visualized report using the events from the VA processor and providing the visualized report to an operator, (see at least: Par. 0037-0038, Object and event metadata, along with any other metadata generated by the edge device(s), are sent to the gateway 52, where the gateway 52 uploads video captured from the cameras 42 to the cloud computing server 62 for storage, display, and search, [i.e., displaying or visualizing report using the events from the VA processor]. Further, Fig. 3, and Par. 0045, discloses that users associated with the system can watch and search video associated 
transmitting the events to the cloud resource for processing, wherein the cloud resource processes the events and provides the parameter set based on the processing, (see at least: Par. 0047, a user can interact with the uploaded data via a remote terminal 92, and a gateway 52 additionally utilizes a cloud services interface 86, which selectively uploads video content and metadata to a cloud service 90 as described above, [i.e., transmitting the annotations and the events to the cloud resource for processing]. Further, Par. 0048, discloses that upon uploading information to the cloud service 90, a user can interact with the uploaded data via a remote terminal 92, such that in response to user querying the events, the cloud service 90 searches within its stored metadata to find matching objects. If matching objects are found, the cloud service 90 returns data relating to the objects and/or selected video clips corresponding to the objects, [i.e., wherein the cloud resource processes the queries and events and provides the parameter set based on the processing]).
Wang does not expressly disclose marking, by the operator, yes/no on the events in the visualized report; generating annotations for events based on the marking; and transmitting the annotations to the cloud resource for processing, wherein the cloud resource processes the annotations provides the parameter set based on the processing.
However, Hogg discloses marking, by the operator, yes/no on the events in the visualized report; and generating annotations for events based on the marking, (see at least: Par. 0092, the user would have one of two options to respond with following viewing a motion event--`Delete` or `Learn’, by marking object moving over an area, [i.e., marking transmitting the annotations to the cloud resource for processing, wherein the cloud resource processes the annotations provides the parameter set based on the processing, (see at least: Par. 0092, where the information in the motion event learning map and other information and metadata related to that motion event are then used to update the appropriate master learning map(s) and other reference information, [i.e., transmitting the annotations to the master learning map(s)]; and Par. 0081, discloses that the master learning map(s) is used to accumulate information from past motion events, which is then used to analyze or compare information from a new motion event and determine a course of action from that analysis, [i.e., wherein the cloud resource processes the annotations provides the parameter set based on the processing]).
Wang and Hogg are combinable because they both concerned with video surveillance. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Wang, to combine the master learning map(s), as though by Hogg, with the cloud service 90, though by Wang, in order to accumulate information from past motion events, which is then used to analyze or compare information from a new motion event and determine a course of action from that analysis, (Hogg, see Par. 0081).

In regards to claim 4, the combine teaching Wang and Hogg, and Robertson as whole discloses the limitations of claim 1.


In regards to claim 5, the combine teaching Wang and Hogg, and Robertson as whole discloses the limitations of claim 1.
Furthermore, Hogg discloses wherein the video capture device is one selected from a group consisting of a stationary surveillance camera, a mobile surveillance camera, a photo camera, a mobile device mounted camera, a motor vehicle mounted camera, and an unmanned aerial vehicle mounted camera, (see at least: Par. 0059, camera making a recording of the streaming video and associated metadata generated by the camera for the period of the motion event, [i.e., the camera is implicitly stationary surveillance camera]).

In regards to claim 6, the combine teaching Wang and Hogg, and Robertson as whole discloses the limitations of claim 1.
Furthermore, Wang discloses wherein the parameter set includes one or more parameters selected from a group consisting of object size, object shape, object movement pattern, object acceleration rate, object velocity, object color, number of 

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “An active commissioning system”. However, Wang discloses the “active commissioning system for video analytics (VA) for video surveillance, the active commissioning system”, (see at least: Abstract, and Par. 0002, video surveillance management system).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 4. As such, claim 11 is in rejected for at least similar rational.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 5. As such, claim 12 is in rejected for at least similar rational.

Regarding claim 13, claim 13 recites substantially similar limitations as set forth in claim 6. As such, claim 13 is in rejected for at least similar rational.

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a computer program product to configure an active commissioning system”. However, Wang discloses the “computer program product to configure an active commissioning system”, (see at least: Par. 0065, computer-readable storage medium).

Regarding claim 18, claim 18 recites substantially similar limitations as set forth in claim 4. As such, claim 18 is in rejected for at least similar rational.

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 5. As such, claim 19 is in rejected for at least similar rational.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Hogg et al; as applied to claim 1; and further in view of Robertson, (US Patent 9,881,084)

In regards to claim 2, the combine teaching Wang and Hogg as whole discloses the limitations of claim 1.
Furthermore, Wang discloses the receiving the annotations and the events in a video database of the cloud resource, (see at least: Fig. 2, Par. 0038-0040, 0043, the gateway 52 perform filtering noisy metadata, and using enhanced video analytics algorithms, for extracting the events. After filtering noisy metadata objects and performing processing events with annotations with VA processor of the cloud resource, (see at least: Par. 0045, 0048, Upon uploading information to the cloud service 90, a user can interact with the uploaded data via a remote terminal 92. The centralized nature of the cloud service 90 can enable enhanced analysis and search operations, [i.e., processing events with annotations with VA processor of the cloud resource]; and generating feasible parameter sets based on the processed events with annotations from the VA processor, (see at least: Par. 0048, a user can query the cloud service 90 for objects detected by the local surveillance networks 70 corresponding to a man six feet in height wearing blue jeans and a red shirt between 3:00 PM and 5:00 PM on a given day. In response to the query, the cloud service 90 searches within its stored metadata to find matching objects. If matching objects are found, the cloud service 90 returns data relating to the objects and/or selected video clips corresponding to the objects, [i.e., generating feasible parameter sets based on the processed events with annotations from the VA processor, where the feasible parameters correspond to the matching objects based on the remaining metadata, “filtered metadata”]). Further, Par. 0047, discloses that the cloud service 90 returns data relating to the objects and/or selected video clips corresponding to the objects, [i.e., wherein the cloud resource processes the queries and events and provides the parameter set based on the processing, [i.e., selecting the parameter set based on the feasible parameter set]).
 Wang and Hogg as whole does not expressly disclose an exhaustive processing; and processing video segments without annotations with a low-level feature extractor of the cloud resource and generating a low-level feature descriptor of the video sequence; generating, using a feature parameter mapping model, possible parameter sets based on the low-level feature descriptor; and selecting the parameter set based on the possible parameter set; and transmitting the parameter set from the cloud resource to the VA processor.
Robertson discloses the processing video segments without annotations with a low-level feature extractor of the cloud resource and generating a low-level feature descriptor of the video sequence; generating, using a feature parameter mapping model, possible parameter sets based on the low-level feature descriptor, (see at least: col. 7, lines 40-55, feature descriptors can be assigned to visual words or mapped to each of their own respective closest visual word. The visual words are stored in visual word database 305 that can be used to look up a visual word for a corresponding set of video frames (or scene), where each visual word may represent information related to its respective representative feature, such as low-level feature descriptors, [i.e., processing video segments without annotations with a low-level feature extractor of the cloud resource and generating a low-level feature descriptor of the video sequence]. Accordingly, a collection of visual words (i.e., a vocabulary) can provide information about a respective video content item and the content contained therein, [i.e., generating, using a feature parameter mapping model, possible parameter sets based on the low-level feature descriptor], Robertson further discloses that selecting parameter set based on the feasible parameter set and the possible parameter set; and transmitting the parameter set from the cloud resource to the VA processor, and transmitting the parameter set from the cloud resource to the VA processor, (col. 13, lines 35-42, the server 904 responds to the query 930 by using, for example, the image matching service 910, to identify data 932 describing a listing of video content items that satisfies the search query 930, [i.e., selecting parameter set based on the possible parameter set]; where the server 904, in communication with the content provider 906, sends the data 932 through the network 902 to the client device 901 for presentation to the user, [i.e., transmitting the parameter set from the cloud resource to the VA processor]).
Wang and Hogg, and Robertson are combinable because they all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Wang and Hogg, to include the descriptor determination 204, as though by Robertson, in order to perform an image matching and content retrieval, based on an image representation of an object, (Robertson, see at least: col. 2, lines 2-4).
The combine teaching Wang, Hogg, and Robertson as whole does not expressly disclose exhaustive processing.
However, the performing exhaustive processing, is exceedingly well-known and practiced in the art, (e.g., performing full search for block matching motion estimation).
Therefore, it would have been obvious to a person of ordinary skill in the art, to perform exhaustive processing, for estimating motion based on block matching.

The following prior art of record, Known et al, (US-PGPUB 20020172288), 
discloses the performing exhaustive processing, (see at least: 0026, “full search”).
Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 2. As such, claim 9 is in rejected for at least similar rational.

Regarding claim 16, claim 16 recites substantially similar limitations as set forth in claim 2. As such, claim 16 is in rejected for at least similar rational.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Hogg et al; and Robertson, as applied to claim 2 above; and further in view of Wu et al, (US-PGPUB 2013/0163961)

In regards to claim 3, the combine teaching Wang and Hogg, and Robertson as whole discloses the limitations of claim 1.
Furthermore, Wang discloses combining all selected parameter sets for all events with annotations from the video sequence, (Wang, Par. 0020, metadata define various characteristics of the object. For instance, the metadata can define the location of the object within the camera's field of view, the width or height of the image of the object (e.g., measured in pixels), the direction the image of the object is moving, the speed of the image of the object, the color of the object, and/or a category of object, [i.e., the combine various characteristics of the object correspond to the combined parameter sets for all events with annotations].; and 
In the other hand, Hogg discloses wherein avoiding parameter sets that provide erroneous detection of the event, (Hogg, see at least: Par. 0010, 0089, reducing the 
The combine teaching Wang and Hogg, and Robertson does not expressly disclose selecting all parameter sets that can detect the event as annotated 
However, Wu et al discloses that the user interface includes a user input criteria selection window 201 wherein object relevance criteria such as shape, color, type of the object, spatial movement or motion direction of the moving object, and license plate number in the case which the moving object is a vehicle, [i.e., implicitly selecting all parameter sets that can detect the object event based on user input criteria selection], (see at least: Fig. 2, Par. 0012, 0021). Further, Wu et al discloses also the combining all selected parameter sets for all events with annotations from the video sequence, (see at least: Fig. 2, Par. 0012, 0021, utilizing the three-dimensional information of the scene for synthesizing the summary video).
Wang and Hogg, Robertson, and Wu et al are combinable because they all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Wang and Hogg, Robertson, to include the user input criteria selection window 201, as though by Wu et al, in order to aid the searching and identification of desired contents, (Wu et al, Par. 0002)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 3. As such, claim 10 is in rejected for at least similar rational.

Regarding claim 17, claim 17 recites substantially similar limitations as set forth in claim 3. As such, claim 17 is in rejected for at least similar rational.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, and Hogg et al; as applied to claim 1; and further in view of Cobb et al, (US-PGPUB 2013/0242093); and further in view of Ebiyama et al, (US-PGPUB 20160125268)

In regards to claim 7, the combine teaching Wang and Hogg, and Robertson as whole discloses the limitations of claim 1.
Furthermore, Wang discloses wherein an event includes detecting or tracking one or more of the parameters included in the parameter set, general objects detection, object loitering detection, and object left-behind detection, (see at least: Par. 0031, identify and track moving objects, [i.e., object detection and tracking moving object]; and Par. 0037, scene analyzer can describe an object with its color, location in the scene, time stamp, velocity, size, moving direction, etc., [i.e., tracking one or more of the parameters included in the parameter set].
The combine teaching Wang and Hogg, and Robertson as whole does not expressly disclose object loitering detection, and object left-behind detection.
Cobb et al object loitering detection, (see at least: Par. 0051, the anomaly detector 247 detects unusual trajectories such as object loitering behavior) 
Wang and Hogg, and Cobb et al are combinable because they all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Wang and Hogg, to include the anomaly detector 247, 
The combine teaching Wang, Hogg, and Cobb et al as whole does not expressly disclose object left-behind detection.
Ebiyama et al, discloses the object left-behind detection, (see at least: Par. 0093, detection of a remaining object (left behind) on a street).
Wang, Hogg, Cobb et al, and Ebiyama et al are combinable because they all concerned with object detection. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Wang, Hogg, Cobb et al, to include the monitoring system, as though by Ebiyama et al, in order to detect remaining object (left behind) on a street, (Ebiyama, Par. 0093)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 7. As such, claim 14 is in rejected for at least similar rational.

In regards to claim 20, claim 20 recites substantially similar limitations as set forth in claim 7. As such, claim 20 is in rejected for at least similar rational.
Furthermore, Wang discloses wherein the parameter set includes one or more parameters selected from a group consisting of object size, object shape, object movement pattern, object acceleration rate, object velocity, object color, number of objects, interaction between objects, time values of object in certain positions, time values of object in certain locations, time of day, object type, video background learning update rate, video background learning initial learning time, object stopping time, and object 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/03/2021